                                                       1    Kelly H. Dove, NV Bar 10569
                                                            SNELL & WILMER L.L.P.
                                                       2    3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            Email: kdove@swlaw.com
                                                       5
                                                            Kiah D. Beverly-Graham, NV Bar 11916
                                                       6    SNELL & WILMER L.L.P.
                                                       7    50 West Liberty Street, Suite 510
                                                            Reno, Nevada 89501-1961
                                                       8    Telephone: 775.785.5440
                                                            Facsimile: 775.785.5441
                                                       9    Email: kbeverly@swlaw.com
                                                            Attorneys for Defendant
                                                      10
                                                            Ford Motor Credit Company LLC
                                                      11
                                                                                          UNITED STATES DISTRICT COURT
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                  DISTRICT OF NEVADA
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            THOMAS K. KNIGHT,
                                                      15                                                            Case No. 3:19-cv-00708-RCJ-WGC
                                                                                     Plaintiff,
                                                      16                                                            STIPULATION AND ORDER TO
                                                            vs.                                                     EXTEND DEADLINE TO RESPOND
                                                      17                                                            TO COMPLAINT TO JANUARY 16,
                                                            FORD MOTOR CREDIT COMPANY, LLC,                         2020
                                                      18
                                                                                     Defendant.                     (FIRST REQUEST)
                                                      19

                                                      20

                                                      21

                                                      22             Pursuant to Local Rule 7-1, Plaintiff Thomas K. Knight (“Plaintiff”) and Defendant Ford

                                                      23   Motor Credit Company LLC (“FMCC”, and together with Plaintiff, the “Parties”), by and through

                                                      24   their respective undersigned counsel of record, submit this Stipulation and Proposed Order.

                                                      25             Plaintiff filed a Complaint (the “Complaint”) in this Court on November 26, 2019;

                                                      26             FMCC was served with the Complaint on December 12, 2019;

                                                      27             FMCC’s deadline to respond to the Complaint is currently January 2, 2020; and

                                                      28             This is the Parties’ first request for an extension of time to respond to the Complaint and is


                                                                                                              -1-
                                                           4822-9333-4448
                                                       1   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       2   FMCC time to evaluate and respond to the allegations set forth in the Complaint.
                                                       3             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       4   for FMCC to respond to the Complaint in this action is extended to and through January 16, 2020.
                                                       5

                                                       6    Dated: December 31, 2019                         Dated: December 31, 2019

                                                       7    LAW OFFICES OF NICHOLAS M. WAJDA, SNELL & WILMER L.L.P.
                                                            ESQ.
                                                       8

                                                       9    /s/ Nicholas M. Wajda (with permission)___       _/s/ Kiah D. Beverly-Graham_____________
                                                            Nicholas M. Wajda, NV Bar No. 11480              Kelly H. Dove, NV Bar 10569
                                                      10    871 Coronado Center Drive, Suite 200             Kiah D. Beverly-Graham, NV Bar 11916
                                                            Henderson, NV 89052                              50 West Liberty Street, Suite 510
                                                      11    Email: nick@wajdalawgroup.com                    Reno, NV 89501-1961
                                                                                                             Email: kdove@swlaw.com
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            Attorneys for Plaintiff                          Email: kbeverly@swlaw.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                             Attorneys for Defendant
                         LAW OFFICES

                          702.784.5200




                                                      14                                                     Ford Motor Credit Company LLC
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19                                        ORDER

                                                      20

                                                      21                                        IT IS SO ORDERED.

                                                      22
                                                                                                _______________________________________
                                                      23                                        UNITED STATES MAGISTRATE JUDGE
                                                      24                                        DATED: January 2, 2020.
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -2-
                                                           4822-9333-4448
